July 27, 2006

James Imbriaco
8 Acorn Lane
Lebanon, New Jersey 08833

Dear Jim,

This will confirm recent discussions you and I had concerning your severance
benefit. Please be advised that in the event the Company terminates your
employment for any reason other than “for cause”, you will be entitled to
severance benefits for 12 months (the severance period) in accordance with the
terms and conditions of GenTek’s Severance policy. For purposes of severance
benefits eligibility, a termination without cause means a termination of your
employment by the Company other than due to death, disability, or “for cause”.

Severance benefits include your normal base pay (paid periodically) and health
care benefits (medical and dental coverage), at the active employee contribution
amounts, for the severance period. You will be subject to any plan design
changes and/or increases in employee contribution rates that may occur during
the severance period.

Please be advised that in order to receive such severance benefits as described
above, you will be required to enter into a Non Solicitation, Non-Compete,
Non-Disclosure and General Release of Claims agreement with the Company.

Jim, I look forward to your continuing contributions to value creation here at
GenTek.

Sincerely,

William E. Redmond

